  Case: 1:17-md-02804-DAP Doc #: 3180 Filed: 02/24/20 1 of 4. PageID #: 491843




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 “Track One-B Cases”                             )
                                                 )   ORDER REGARDING
                                                 )   JURISDICTIONAL DISCOVERY OF
                                                 )   RITE AID CORP.



       Defendant Rite Aid Corporation (“RAC”) filed a motion to dismiss for lack of personal

jurisdiction (docket no. 3042). The Court directed Special Master Cohen to attempt mediation to

moot the motion, but the Special Master was not successful. Accordingly, on February 12, 2020,

Special Master Cohen directed the parties to “confer and present a proposed plan for [jurisdictional

discovery and briefing Rite Aid’s Motion] . . . (meaning, scope of discovery and deadlines).”

Email from SM Cohen (Feb. 12, 2020, 8:36 PM). The parties conferred as requested but reported

they were unable to reach consensus.

       In addition to earlier formal discovery, Plaintiffs informally propounded via email several

requests for production based on information available in the 2018 Rite Aid Corporation’s Report

to Stockholders on oversight of Risks related to Opioids, a publicly available corporate document.

Plaintiffs’ position is that only once RAC produces the requested documents will they be able to

determine the appropriate scope of jurisdictional discovery, including deposition topics and what
  Case: 1:17-md-02804-DAP Doc #: 3180 Filed: 02/24/20 2 of 4. PageID #: 491844



interrogatories and additional requests for production, if any, need to be propounded. Defendants’

contend Plaintiffs’ refusal to discuss the scope of discovery until after receipt of the currently-

requested documents constitutes an unwillingness to have meaningful discussions regarding the

scope of discovery. Defendants maintain there is no need for discovery because Plaintiffs can

offer full argument regarding personal jurisdiction based solely on the documents they already

have.

        The Court has already dealt with motions to dismiss for lack of personal jurisdiction in

Track One of this MDL. See, e.g., docket nos. 1258, 1264, 1266, 1512, 2131. Specifically, the

Ruling Regarding Jurisdictional Discovery on Defendants Allergan, Teva, and Mallinckrodt,

docket no. 1512, is instructive. In that ruling, Special Master Cohen laid out the legal standards for

allowing jurisdictional discovery and determining its appropriate scope. That standard is adopted

and incorporated herein by reference.

        Regarding the scope of discovery to be permitted, the situation addressed in the Court’s

prior ruling began from a slightly different point in the negotiation between the parties. In the prior

instance, the parties had exchanged several rounds of interrogatories and requests for production

and reached consensus over most of them. They just needed the Court to get them over the finish

line. Here, the parties cannot even agree on how to begin. The scope of discovery that was

eventually adopted by the Court in its prior ruling, at least with respect to document production,

was as follows:

        (1) corporate organizational charts;
        (2) tax returns including all schedules and attachments;
        (3) policies regarding branding, marketing, sales, promotion, distribution, regulatory
        affairs, and pharmacovigilance, to the extent they apply to opioids;
        (4) policies regarding accounting;



                                                  2
    Case: 1:17-md-02804-DAP Doc #: 3180 Filed: 02/24/20 3 of 4. PageID #: 491845



        (5) policies regarding corporate management to the extent such policies bear on opioid
        related subsidiaries; and
        (6) annual reports.

Document no. 1512 at 7.1 The Court concludes that the scope of jurisdictional discovery from RAC

should address points 1, 3, 5, and 6; and just to be perfectly clear, bullet number 3 above should

be amended to include “policies regarding branding, marketing, sales, promotion, distribution,

dispensing, regulatory affairs, and pharmacovigilance, to the extent they apply to opioids,” and

bullet number 5 above should be construed to encompass all of the documents already requested

by Plaintiffs in Mr. Weinberger’s Feb. 14, 2020, 8:04 AM email to Ms. Moore. The Court finds

those documents to be relevant and shall be produced.

        With respect to the quantitative scope of discovery, RAC shall respond to written discovery

previously served on October 29, 2019, and also the requests for productions made in Mr.

Weinberger’s email; may take no more than four fact witness depositions; and may depose no

more than 2 corporate 30(b)(6) deponents for no more than 4.5 hours each (or if only a single

30(b)(6) deponent is required, no more than 7 hours).

        Finally, regarding the timing of discovery, RAC shall have 7 days (Mar. 2, 2020) from the

entry of this Ruling to respond to written discovery, including production of documents requested

in Mr. Weinberger’s Feb. 14, 2020 email. Plaintiffs shall have 7 days (Mar. 9, 2020) to propound

30(b)(6) deposition topics, if required, based on those documents and within the scope articulated

in this Ruling. As was provided in the Court’s prior ruling, Rite Aid shall have 28 days (Apr. 6,

2020) to respond to Plaintiffs’ requests. Plaintiffs shall have 21 days (Apr. 27, 2020) to schedule

and take depositions, and from then 14 days (May 11, 2020) to file a response in opposition to Rite



1
  These factors are consistent with Anwar v. Dow Chem. Co., 876 F.3d 841 (6th Cir. 2017) (setting out seven factors
a Court should consider when determining whether a parent company is subject to jurisdiction).

                                                         3
  Case: 1:17-md-02804-DAP Doc #: 3180 Filed: 02/24/20 4 of 4. PageID #: 491846



Aid’s motion to dismiss. Finally, Rite Aid shall have 14 days (May 25, 2020) to file their Reply in

support of their Motion.

       IT IS SO ORDERED.



                                                 /s/ Dan Aaron Polster February 24, 2020
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                4
